DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “comprising an iron” instead of “comprising iron.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising continuous casting of an aluminum alloy with a composition set forth on the top of page 3 of the instant specification at a cooling rate of at least 11 °C/s as set forth in Table 1 of the instant specification in order to form a cast structure characterized by a dendritic cell size of not more than 60 μm and further processing to achieve eutectic particles with a transverse size of not more than 3 μm, does not reasonably provide enablement for continuous casting of an aluminum alloy with a composition comprising iron and at least one element selected from the group consisting of zirconium, silicon, magnesium, copper and scandium in unrestricted amounts at an unrestricted cooling rate in order to form a cast structure characterized by a dendritic cell size of not more than 60 μm and further processing to achieve eutectic particles with a transverse size of not more than 3 μm,.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention relates to a method for producing a deformed semi-finished product from an aluminum-based alloy as set forth in the instant claims.
(2) The state of the prior art
 	The art recognizes the existence of methods for producing a deformed semi-finished product from an aluminum-based alloy as set forth in the below 35 USC 103 rejection over US 3,989,548 to Morris in view of US 2013/0334091 to Sawtell et al.
(3) The relative skill of those in the art


(4) The predictability or unpredictability of the art
	 The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize whether a given composition and cooling rate different from that practiced in the instant specification would impart the instantly claimed properties.

(5) The breadth of the claims
	Independent claim 1 is very broad as it does not define the majority of the composition of the aluminum alloy and allows for compositions completely different from that practiced in the instant specification.

(6) The amount of direction or guidance presented
	The specification only discloses examples of aluminum alloys with compositions within the scope of instant claim 4.

(7) The presence or absence of working examples
	As stated above, the specification discloses examples of aluminum alloys with compositions within the scope of instant claim 4.

 (8) The quantity of experimentation necessary
	Since the presence or absence of the instantly claimed properties in an aluminum alloy substantially different from the composition disclosed in the instant specification cooled at a rate substantially different from that of the instant specification cannot be predicted a priori but must be .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 2 recites the limitation “wherein the hot rolling is carried out at a temperature from about 23 °C to about 27 °C.”  This limitation is indefinite because rolling at a temperature from about 23 °C to about 27 °C” is not hot rolling, but is instead cold rolling.
Instant claim 6 recites the limitation “high strength properties of at least 300 MPa.” This limitation is indefinite because it is unclear if the strength is yield strength, tensile strength, or some other measure of strength.
The term "thin" in claim 8 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the dimensions of the wire indefinite which renders the scope of the claims indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,989,548 to Morris in view of US 2013/0334091 to Sawtell et al (cited by applicant in IDS).

Preparing a melt comprising iron and silicon
Producing a continuous casting bar by crystallizing the melt at a cooling rate that provides the formation of a cast structure characterized by a dendritic cell size of 3-5 μm (within the instantly claimed range of not more than 60 μm)
Producing the deformed semi-finished product by hot rolling of the continuous casting bar with a temperature of 500 °C (within the instantly claimed range of less than 520 °C) and a degree of deformation of at least 60% (close to the instantly claimed range of less than 60%)

Wherein the deformed semi-finished product structure comprises an aluminum matrix comprising at least silicon and eutectic particles with a size of 0.1-1.5 μm (within the instantly claimed range of not more than 3 μm).
(Morris, abstract, column 1 line 23- column 2 line 11, column 6 line 62- column 7 line 40, Examples, column 9 line 59 – column 13 line 68, column 14 lines 44-68)

Regarding the instantly claimed degree of deformation, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the degree of deformation of Morris of at least 60% is close enough to the instantly claimed range of less than 60% that one of ordinary skill in the art would expect them to impart the same properties at a reduction rate of approximately 60%.
Morris does not explicitly disclose that producing the deformed semi-finished product comprises at least one of the following steps:
Pressing the casting bar by passing the casting bar through a die at a temperature from 300 °C to 500 °C
Water quenching the deformed semi-finished product at a temperature of 450 °C or higher

Sawtell discloses that an aluminum alloy may be water quenched after hot rolling in order to bring the aluminum to a lower temperature for subsequent cold working (Sawtell, para [0032-0035]).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to water quench the hot rolled aluminum alloy of Morris from the hot rolling temperature of 500 °C as suggested by Sawtell. The motivation for doing so would be to bring the aluminum to a lower temperature for subsequent cold working (Sawtell, para [0032-0035]).
Regarding claim 2, instant claim 2 is indefinite as set forth above.  Regardless, Morris discloses that the alloy may be cold-rolled at a temperature of below 250 °C (Morris, column 7 lines 31-40), overlapping the instantly claimed range of 23 °C-27 °C.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Morris in view of Sawtell including the instantly claimed because Morris in view of Sawtell discloses the same utility throughout the disclosed ranges.
Regarding claim 3, Morris discloses hot rolling and hot rolling necessarily comprises passing the alloy through one or more rolling mill stands.
Regarding claim 4, Sawtell discloses that aluminum alloys may contain up to 2.0 wt% Fe, up to 0.50 wt% Zr, 0.05-1.5 wt% Si, 0.05-2.0 wt% Mg and up to 1.0 wt% of Sr (Sawtell, para [0051-0063]), overlapping the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It 
Regarding claim 5, Sawtell discloses scandium and zirconium may be added to an aluminum alloy (Sawtell, para [0060]).  The alloy of Morris in view of Sawtell would be expected to be able to operate at least at room temperature, within the range of less than 300 °C.
Regarding claim 6, Morris discloses that the alloy may comprise iron, silicon and magnesium (Morris, column 9, lines 10-66) and can produce alloys with ultimate tensile strength in excess of 46 ksi (Morris, example 5, column 12, lines 17-34), i.e. in excess of 317 MPa, within the instantly claimed range of at least 300 MPa. 
Regarding claims 7 and 8, Morris discloses that the alloy may comprise iron and silicon (column 6 line 62- column 7 line 40) and is directed to aluminum alloy products (Morris, abstract). One of ordinary skill in the art would immediately be able to envisage the common aluminum product of wires from the disclosed genus of aluminum products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738